Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art whether taken singly or in combination discloses the combination of features: “determining a practitioner according to the evaluation of the audio data; determining an interaction between an implement and a target surface according to the evaluation of the at least one digital image; using machine learning to determine a use of the determined implement in the determined treatment of the determined surface; altering performance characteristics of the implement or providing information analogous to the determined use” as recited in independent claim 1; “evaluating at least one audio data using machine learning; determining at least one available treatment implement according to the evaluation of the audio data; altering performance characteristics of the implement or providing information analogous to the determined use” as recited in independent claim 16.
 	The remaining claims require similar features. The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668